Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 5, 2018

                                       No. 04-18-00308-CR

                                          Quinton COX,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-10-00139-CRK
                          Honorable H. Paul Canales, Judge Presiding


                                         ORDER

       After having received two extensions of time to file appellant’s brief, appellant has filed a
request to order court reporter Amy Guillen to file her portion of the reporter’s record. The only
hearing counsel identifies in his brief for which a record has not been filed is the hearing on
appellant’s motion for new trial. We grant appellant’s motion as follows:

       1) If appellant desires a record of any hearing or proceeding other than the motion for
          new trial, we order appellant to notify the court reporter and this court in writing by
          Wednesday November 7, 2018. The notice must specify the date(s) of the hearing(s)
          for which a record is requested.

       2) We order court reporter Amy Guillen to file, by November 30, 2018, the record of the
          hearing on the motion for new trial and of any other proceeding timely and
          specifically requested by counsel. No further extensions of time will be granted.

       3) We order appellant’s brief due thirty days after the record of the motion for new trial
          and any other timely and specifically requested hearing is filed in this court. No
          further extensions of time will be granted.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court